DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Claims 1, 18, 35, and 52 are pending.

Claim Rejections - 35 USC § 112
Claims 1, 18, 35, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 18, 35, and 52 recite “determining a maximum transmit power limit for a duration of a first transmission time interval (TTI) based on a transmit power at a boundary of the first TTI where a second TTI overlaps the first TTI and not based on transmission powers after the boundary.” The specification does not have support for this limitation. In the Remark, the Applicant cited figure 4 and paragraphs 61-62 in the specification for support. The specification’s paragraph 62 states “in the present example, UE 115-a may determine an initial upper bound based on summing the upper bound for slot 0 and the upper bound for sTTI n, and the UE-115-a may maintain this upper bound across the sTTIs on carrier 205-b. In other examples, the UE 115-a may increase the upper bound at the boundary of a subsequent sTTI on carrier 205-b after determining the initial upper bound if the sum of an upper bound for the subsequent sTTI on carrier 205-b and an upper bound for the TTI on carrier 205-a is determined to be greater than the initial upper bound.”
According to the paragraph 62’s disclosure, UE 115-a determine an initial upper bound (emphasis added) and may maintain or may increase the upper bound based on transmission power after the boundary (power transmission of subsequent sTTI n+1, n+2, n+3). The Applicant’s invention is to determine the upper bound for maximum transmit power. There is no indication or evidence in the specification showing the boundary (between slot 0 and sTTI n in figure 4) always has the highest transmit power to be the upper bound and to disregard transmit powers of subsequent TTIs. Thus, claims 1, 18, 35, and 52 are determined to contain new subject matter.
Furthermore, the “not based on transmission powers after the boundary” is a negative limitation. According to MPEP 2173.05(i), “any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.” (emphasis added)

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
In pages 5-6 of Remark, the Applicant argues that Andou does not teach “determining a maximum transmit power limit for a duration of a first transmission time interval (TTI) based on a transmit power at a boundary of the first TTI where a second TTI overlaps the first TTI and not based on transmission powers after the boundary.”
Examiner notes that Andou does not disclose the “not based on transmission powers after the boundary” limitation. However, if the Applicant overcomes current 35 U.S.C. 112(a) rejection by remove or amend said limitation, the Examiner reserves the right to apply Andou as prior art for the next office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466